728 N.W.2d 439 (2007)
DYNA GRIND SERVICES, L.L.C., and Marco Fusco, Plaintiffs/Counter-Defendants-Appellees,
v.
CITY OF RIVERVIEW, Defendant/Counter/Plaintiff/Third-Party Plaintiff-Appellant, and
Tim Durand, Randy Altimus, Robert Bobeck, David Suputa, and John Menna, Defendants/Counter-Plaintiffs,
v.
RLI Insurance Company, Third-Party Defendant/Third-Party Plaintiff,
v.
MV Construction, Inc., and Cans Unlimited, LLC, Third-Party Defendant.
Docket No. 131860. COA No. 255825.
Supreme Court of Michigan.
March 26, 2007.
On order of the Court, the motion for reconsideration of this Court's January 19, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARKMAN, J., would grant the motion for reconsideration, and would remand this case to the trial court for the reasons set forth in my earlier dissent in this case.